EXAMINER' S AMENDMENT
An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant' s Representative, Nicholas Peters, during a telephony interview on May 1, 2021, gave the Examiner an authorization to amend claims 29 as follows:


IN THE CLAIMS
29.	(Currently Amended) A method of uniformly lighting one or more balls on a billiard table surface, the method comprising:
lighting the billiard table surface from light sources mounted in a frame in a configuration around a periphery of the billiard table surface such that no light sources are placed approximately directly above a middle portion of the billiard table surface,
diffusing the light from the light source or sources with a bottom diffuser disposed between the light source or sources and the billiard table surface in a way that at least some of the light passes through the bottom diffuser to the billiard table such that the light provides substantially uniform illumination having an illumination coefficient of variation of about 14% or less from cushion to cushion of the billiard table surface.



Reasons for allowance

Claims 1-21, 23-30, 35-38, 41-49 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, JIAOANG (CN 202270324).  JIAOANG directed toward the utility model discloses a projection type billiard training system which comprises a billiard table, an image collecting device, a billiard lamp and a projecting device, wherein a head end of the image collecting device mounted in the billiard lamp is abreast with the lower end of the billiard lamp, is hung on a higher part on the billiard table and is right opposite to the center of the billiard table; the projecting device is hung aside the billiard lamp and is controlled by a computer; during a running process of the system, the training courses from primary stage to senior stage are selected through the computer, the data and file in the computer are read, and the projecting device is controlled to display the images, such as a required demonstrating video, an auxiliary line, a billiard position, an aiming point, and simulated motion tracks of a cue ball and a target ball, on the billiard table; and meanwhile, the image collecting device is used for capturing a hitting video, sending the hitting video into the computer for being analyzed and obtaining a suggestion for the next hitting from the computer. The billiard training is more scientific, accurate, direct and convenient; the problem that the matching of hitting point, force and angle is inaccurate because only verbal statement or chalk drawing is adopted in the traditional billiard training is solved; and the accuracy of billiard hitting and the cue ball control capacity are increased.  JIAOANG alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD N HAQUE/Primary Examiner, Art Unit 2487